 



Exhibit 10.3
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT is made and entered into as of this 15th day
of December, 2006 (this “Agreement’’), by and between Peerless Systems
Corporation, a Delaware corporation (the “Corporation”), and Richard L. Roll
(‘‘Indemnitee”).
     WHEREAS, highly competent persons are becoming more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with indemnification against inordinate risks of claims and actions
against them arising out of their service to, and activities on behalf of, such
corporations;
     WHEREAS, the Board of Directors of the Corporation (the “Board”) has
determined that it is in the best interests of the Corporation and its
stockholders to attract qualified people to act as officers and directors of the
Corporation and in connection therewith, it is reasonable, prudent and necessary
for the Corporation to contractually obligate itself to indemnify such persons
to the fullest extent permitted by applicable law so that they will serve or
continue to serve the Corporation free from undue concern that they will not be
so indemnified; and
     WHEREAS, Indemnitee is willing to serve, continue to serve and/or to
undertake additional service for or on behalf of the Corporation on the
condition that Indemnitee be so indemnified;
     NOW, THEREFORE, in consideration of the promises and the covenants
contained herein, the Corporation and Indemnitee do hereby covenant and agree as
follows:
     1. Services by Indemnitee. Indemnitee agrees to serve or continue to serve
as a director and/or officer of the Corporation for so long as Indemnitee is
duly elected or appointed and qualified or until such time as Indemnitee
(subject to any contractual obligation or any obligation imposed by operation of
law) tenders his resignation in writing or is removed as a director and/or
officer. This Agreement shall not impose any obligation on the Indemnitee or the
Corporation to continue the Indemnitee’s position with the Corporation beyond
any period otherwise applicable.
     2. General. The Corporation shall indemnify and hold harmless, and shall
advance Expenses (as hereinafter defined) to, Indemnitee as provided in this
Agreement and to the fullest extent permitted by law in effect on the date
hereof and to such greater extent as applicable law may thereafter from time to
time permit.
     3. Proceedings Other Than Proceedings by or in the Right of the
Corporation. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, wholly or partly by reason of his Corporate
Status (as hereinafter defined), Indemnitee is, or is threatened to be made, a
party to or otherwise becomes involved (as a witness or otherwise) in any
threatened, pending or completed Proceeding (as hereinafter defined), other than
a Proceeding by or in the right of the Corporation. Pursuant to this Section 3,
Indemnitee shall be indemnified and held harmless against all Expenses,
liabilities and losses (including without limitation, judgments, fines, ERISA
excise taxes and penalties, amounts paid and to be paid in settlement, interest,
assessments or other charges imposed thereon, and any federal, state, local and
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Section 3) actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation and its stockholders, and, with respect to any
criminal Proceeding, had no reasonable cause to believe the Indemnitee’s conduct
was unlawful.
     4. Proceedings by or in the Right of the Corporation. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 4 if, by
reason of Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be
made, a party to any threatened, pending or completed Proceeding brought by or
in the right of the Corporation to procure a judgment in its favor. Pursuant to
this Section 4, Indemnitee shall be indemnified and held harmless against
Expenses, liabilities and losses (as well as against any federal, state, local
and foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Section 4) actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection with such Proceeding if
Indemnitee acted in good faith and in a manner Indemnitee believed to be in or
not opposed to the best interests of the Corporation and its stockholders.
Notwithstanding the foregoing, no indemnification against such Expenses,
liabilities and losses shall be made in respect of any claim, issue or matter as
to which Indemnitee shall have been

-1-



--------------------------------------------------------------------------------



 



adjudged to be liable to the Corporation if such indemnification is not
permitted by Delaware or other applicable law; provided, however, that
indemnification against Expenses, liabilities and losses shall nevertheless be
made by the Corporation in such event to the extent that the Court of Chancery
of the State of Delaware or the court in which such proceeding shall have been
brought or is pending, shall determine.
     5. Indemnification for Expenses, Liabilities and Losses of a Party who is
Wholly or Partly Successful. Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, Indemnitee shall be indemnified and held harmless against all
Expenses, liabilities and losses (as well as against any federal, state, local
and foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Section 5) actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Corporation shall indemnify and hold harmless Indemnitee against
all Expenses, liabilities and losses (as well as against any federal, state,
local and foreign taxes imposed on Indemnitee as a result of the actual or
deemed receipt of any payments under this Section 5) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section 5 and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal or withdrawal with or without prejudice, shall be deemed
to be a successful result as to such claim, issue or matter.
     6. Advance of Expenses. The Corporation shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding within twenty (20) days after the receipt by the Corporation of a
statement or statements from Indemnitee requesting such advance or advances from
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by an undertaking by
or on behalf of Indemnitee to repay any Expenses advanced if it shall ultimately
be determined that Indemnitee is not entitled to be indemnified against such
Expenses.
     7. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, Indemnitee shall
submit to the Corporation a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Corporation shall, promptly
upon receipt of such a request for indemnification, advise the Board in writing
that Indemnitee has requested indemnification.
          (b) Upon written request by Indemnitee for indemnification pursuant to
Section 7(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control (as hereinafter defined) shall have occurred, by
Independent Counsel (as hereinafter defined) in a written opinion to the Board,
a copy of which shall be delivered to Indemnitee (unless Indemnitee shall
request that such determination be made by the Board or the stockholders, in
which case the determination shall be made in the manner provided below in
clause (ii) or (iii) of this Section 7(b)); (ii) if a Change of Control shall
not have occurred, (A) by the Board by a majority vote of the Disinterested
Directors (as hereinafter defined), even though less than a quorum, (B) if no
Disinterested Directors exist, or even if Disinterested Directors exist, if a
majority of such Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee,
or (C) by the stockholders of the Corporation; or (iii) as provided in Section
8(b) of this Agreement; and, if it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten (10) days
after such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating shall be borne by the Corporation (irrespective of
the determination as to Indemnitee’s entitlement to indemnification), and the
Corporation hereby indemnifies and agrees to hold harmless Indemnitee therefrom.

-2-



--------------------------------------------------------------------------------



 



          (c) If the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 7(b) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 7(c). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by a majority of the Disinterested Directors, and the Corporation shall
give written notice to Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected. If a Change of Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board, in which event the preceding
sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so selected.
In either event, Indemnitee or the Corporation, as the case may be, may, within
seven (7) days after such written notice of selection shall have been given,
deliver to the Corporation or to Indemnitee, as the case may be, a written
objection to such selection. Such objection may be asserted only on the ground
that the Independent Counsel so selected does not meet the requirement of
“Independent Counsel” as defined in Section 14 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. If such written objection is made, the Independent Counsel so
selected may not serve as Independent Counsel unless and until a court has
determined that such objection is without merit. If, within twenty (20) days
after submission by Indemnitee of a written request for indemnification pursuant
to Section 7(a) of this Agreement, no Independent Counsel shall have been
selected or, if selected, shall have been objected to, in accordance with this
Section 7(c), either the Corporation or Indemnitee may petition the Court of
Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection that shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
an objection is favorably resolved or the person so appointed shall act as
Independent Counsel under Section 7(b) of this Agreement. The Corporation shall
pay any and all reasonable fees and expenses incurred by such Independent
Counsel in connection with acting pursuant to Section 7(b) of this Agreement,
and the Corporation shall pay all reasonable fees and expenses incident to the
procedures of this Section 7(c), regardless of the manner in which such
Independent Counsel was selected or appointed. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 9(a) of this Agreement,
the Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
     8. Presumptions and Effect of Certain Proceedings.
          (a) If a Change of Control shall have occurred, in making a
determination with respect to entitlement to indemnification hereunder, the
person, persons or entity making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 7(a) of this
Agreement, and the Corporation shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.
          (b) If the person, persons or entity empowered or selected under
Section 7 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made such determination within sixty (60) days
after receipt by the Corporation of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made, and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such sixty-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 8(b) shall not apply (i) if the determination of entitlement to
indemnification is to be made by the stockholders pursuant to Section 7(b) of
this Agreement and if (A) within fifteen (15) days after receipt by the
Corporation of the request for such determination the Board has resolved to
submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat, or (ii) if the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 7(b) of this Agreement.

-3-



--------------------------------------------------------------------------------



 



          (c) The termination of any Proceeding or of any claim, issue or matter
therein by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.
     9. Remedies of Indemnitee.
          (a) If (i) a determination is made pursuant to Section 7 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) the determination of entitlement to indemnification is
to be made by Independent Counsel pursuant to Section 7(b) of this Agreement and
such determination shall not have been made and delivered in a written opinion
within ninety (90) days after receipt by the Corporation of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 5 of this Agreement within ten (10) days after receipt by the
Corporation of a written request therefor or (v) payment of indemnification is
not made within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification or such determination is deemed to
have been made pursuant to Section 7 or 8 of this Agreement, Indemnitee shall be
entitled to an adjudication in the Court of Chancery of the State of Delaware,
or in any other court of competent jurisdiction, of Indemnitee’s entitlement to
such indemnification or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator, pursuant to the rules of the American Arbitration
Association. Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within one hundred eighty (180) days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 9(a). The Corporation shall not oppose Indemnitee’s
right to any such adjudication or award in arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 7 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding or arbitration commenced pursuant to this Section 9
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits and Indemnitee shall not be prejudiced by reason of that adverse
determination. If a Change of Control shall have occurred, judicial proceeding
or arbitration commenced pursuant to this Section 9, the Corporation shall have
the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.
          (c) If a determination shall have been made or deemed to have been
made pursuant to Section 7 or 8 of this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 9, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (ii) a
prohibition of such indemnification under applicable law.
          (d) The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 9 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.
          (e) If Indemnitee, pursuant to this Section 9, seeks a judicial
adjudication of or an award in arbitration to enforce Indemnitee’s rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Corporation, and shall be indemnified by the
Corporation against, any and all expenses (of the types described in the
definition of Expenses in Section 14 of this Agreement) actually and reasonably
incurred by Indemnitee in such judicial adjudication or arbitration, but only if
Indemnitee prevails therein. If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of Expenses sought, the expenses
incurred by Indemnitee in connection with such judicial adjudication or
arbitration shall be appropriately prorated.

-4-



--------------------------------------------------------------------------------



 



     10. Security. To the extent requested by the Indemnitee and approved by the
Board, the Corporation may at any time and from time to time provide security to
the Indemnitee for the Corporation’s obligations hereunder through an
irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to the Indemnitee, may not be revoked or released
without the prior written consent of Indemnitee.
     11. Non-Exclusivity; Duration of Agreement; Insurance; Subrogation.
          (a) The rights to be indemnified and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Corporation’s Certificate of Incorporation or Bylaws, any other
agreement, a vote of stockholders or a resolution of directors, or otherwise.
This Agreement shall continue until, and terminate upon, the latter of: (a) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director and officer of the Corporation or fiduciary of any other domestic or
foreign corporation, partnership, joint venture, limited liability company,
trust, employee benefit plan or other enterprise that Indemnitee served at the
request of the Corporation; or (b) the final termination of all pending
Proceedings in respect of which Indemnitee is granted rights of indemnification
or advancement of Expenses hereunder and of any proceeding commenced by
Indemnitee pursuant to Section 9 of this Agreement relating thereto. This
Agreement shall be binding upon the Corporation and its successors and assigns
and shall inure to the benefit of Indemnitee and Indemnitee’s heirs, executors
and administrators.
          (b) If the Corporation maintains an insurance policy or policies
providing liability insurance for directors or officers of the Corporation or
fiduciaries of any other domestic or foreign corporation, partnership, joint
venture, limited liability company, trust, employee benefit plan or other
enterprise that such person serves at the request of the Corporation, Indemnitee
shall be covered by such policy or policies in accordance with the terms thereof
to the maximum extent of the coverage available for any such director or officer
under such policy or policies.
          (c) If any payment is made under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.
          (d) The Corporation shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.
     12. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any Section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
     13. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advancement of Expenses under Agreement with
respect to any Proceeding, or any claim, issue or matter therein brought or made
by Indemnitee against the Corporation, except as may be provided in Section 9(e)
of this Agreement.
     14. Definitions. For purposes of this Agreement:
          (a) “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item or any
similar schedule or form) promulgated under the Securities Exchange Act of 1934,
as amended (the “Act”), whether or not the Corporation is then subject to such
reporting requirement; provided, however, that,

-5-



--------------------------------------------------------------------------------



 




without limitation, such a Change in Control shall be deemed to have occurred if
(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Corporation representing
20% or more of the combined voting power of the Corporation’s then outstanding
securities without the prior approval of at least two-thirds of the members of
the Board in office immediately prior to such person attaining such percentage
interest; (ii) the Corporation is a party to a merger, consolidation, sale of
assets or other reorganization, or a proxy contest, as a consequence of which
members of the Board in office immediately prior to such transaction or event
constitute less than a majority of the Board thereafter; or (iii) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constituted the Board (including for this purpose any new director whose
election or nomination for election by the Corporation’s stockholders was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period) cease for any reason to
constitute at least a majority of the Board.
          (b) “Corporate Status” describes the status of a person who is or was
or has agreed to become a director of the Corporation, or is or was an officer,
employee, agent or fiduciary of the Corporation or of any other domestic or
foreign corporation, partnership, joint venture, limited liability company,
trust, employee benefit plan or other enterprise that such person is or was
serving at the request of the Corporation.
          (c) “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.
          (d) “Expenses” shall include all reasonable attorneys’ fees and
expenses, retainers, court costs, transcript costs, fees and expenses of experts
and witnesses, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the type customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, being a witness in or investigating
a Proceeding.
          (e) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither at the time of
designation is, nor in the five years immediately preceding such designation
was, retained to represent: (i) the Corporation or Indemnitee in any matter
material to either such party or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement arising on or after
the date of this Agreement, regardless of when the Indemnitee’s act or failure
to act occurred.
          (f) “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing and any
other proceeding (including any appeals from any of the foregoing) whether
civil, criminal, administrative or investigative, except one initiated by
Indemnitee pursuant to Section 9 of this Agreement to enforce Indemnitee’s
rights under this Agreement.
     15. Headings. The headings of the sections of this Agreement are inserted
for convenience of reference only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
     16. Modification and Waiver. This Agreement may be amended from time to
time to reflect changes in Delaware law or for other reasons. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.
     17. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter that may be subject to indemnification or advancement of Expenses
covered hereunder; provided, however, that the failure to give any such notice
shall not disqualify the Indemnitee from indemnification hereunder.

-6-



--------------------------------------------------------------------------------



 



     18. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (i) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, at the time of delivery, or (ii) if
mailed by certified mail (return receipt requested) with postage prepaid, on the
third business day after the date on which it is so mailed, and addressed, in
the case of the Corporation, to the Corporation’s principal business address and
in the case of the Indemnitee, to the Indemnitee’s last known business or
residence address, or to such other address as may have been furnished by like
notice to Indemnitee by the Corporation or to the Corporation by Indemnitee, as
the case may be.
     19. Governing Law. The parties agree that this Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware applicable to contracts made and to be performed in such state without
giving effect to the principles of conflicts of laws.
     20. Whole Agreement. This Agreement, including all attachments and
documents incorporated by reference herein, constitutes the entire understanding
between the parties in respect of the subject matter contained herein,
superseding all prior agreements, written or oral, concerning said employment,
including but not limited that certain Indemnification Agreement dated
November 30, 2006, and no representations or statements not incorporated or
referred to in this Agreement shall be binding on either party.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above set forth.

            PEERLESS SYSTEMS CORPORATION,
a Delaware corporation
      By:   /s/ Robert G. Barrett         Robert G. Barrett        Chairman of
Compensation Committee        INDEMNITEE:  

         
 
  /s/ Richard L. Roll    
 
       
 
  (Signature)    

         
 
  Richard L. Roll    
 
       
 
  (Name Printed)    

-7-